
	
		I
		111th CONGRESS
		1st Session
		H. R. 1097
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for obtaining transportation worker identification
		  credentials.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Transportation Workers
			 Act of 2009.
		2.Refundable credit
			 for obtaining transportation worker identification credentials
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
				
					36A.Transportation
				worker identification credentials
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified expenses paid or incurred in obtaining a valid
				transportation worker identification credential.
						(b)Limitation
							(1)In
				generalThe amount allowed as a credit under subsection (a) for a
				taxable year shall not exceed the sum of the taxpayer’s regular tax liability
				and Social Security taxes for the taxable year.
							(2)Regular tax
				liability and social security taxes definedFor purposes of
				paragraph (1), the term regular tax liability has the meaning
				given such term by section 26(b) and the term Social Security
				taxes has the meaning given such term by section 24(d)(2).
							(c)DefinitionsFor purposes of this section—
							(1)Qualified
				expensesThe term qualified expenses
				includes—
								(A)any fee imposed
				under section 70105 of title 46, United States Code, and
								(B)40 percent of reasonable legal expenses and
				any other expense reasonably incurred in obtaining a valid transportation
				worker identification credential.
								(2)Transportation
				worker identification credentialThe term transportation
				worker identification credential means the credential issued under
				section 70105 of title 46, United States Code.
							(d)Denial of double
				benefitNo credit shall be
				allowed under subsection (a) for any expense for which a deduction is allowed
				under any other provision of this chapter.
						(e)Credit for
				expenses incurred in prior yearsIn the case of any taxable year
				beginning after December 31, 2006, and before the first taxable year beginning
				after the date of the enactment of this section—
							(1)the credit under this section shall be
				determined separately for each such year as if this section had been effective
				for such year, and
							(2)the aggregate of
				the credits determined under paragraph (1) shall be added (without regard to
				subsection (b)) to the credit otherwise allowed under this section for such
				first taxable
				year.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36A, after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36 the following new
			 item:
					
						
							Sec. 36A. Transportation worker
				identification
				credentials.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid or incurred before, on, or after the date of the enactment of this
			 Act.
			
